Citation Nr: 1009630	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that tinnitus was present in-service or that 
tinnitus is related to a disease or injury in service


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
September 2006, prior to the December 2006 rating decision, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing the assignment 
of disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
Board finds that even if the above letter failed to provide 
the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the above letter as well 
as the rating decision, statement of the case, and 
supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  Furthermore, the Board finds that 
there can be no prejudice to the Veteran due to a lack of 
adequate 338 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the records the Veteran's 
service treatment records.  Moreover, while the record 
includes almost no post-service treatment records, the Board 
notes that in his July 2006 claim the Veteran did not 
identity the location of any treatment records for his 
tinnitus and he did not thereafter identify any records after 
receiving the September 2006 VCAA letter.   Therefore, VA has 
not undertaken any development in this appeal except to 
provide the Veteran with a VA examination.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  In this regard, the record shows that the Veteran 
was afforded a VA examination in December 2006 which is 
adequate to adjudicate this claim because the examiner 
provided a medical opinion as to the origin of the Veteran's 
tinnitus as well as a rational for this opinion after a 
review of the record on appeal and an examination of the 
claimant.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 
Vet App 303 (2007).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his tinnitus was caused by his 
exposure to small arms and artillery fire while an ROTC 
candidate and while on active duty.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board finds that the Veteran is both competent and credible 
to report on the fact that he had exposure to loud noise 
while firing weapons an ROTC candidate and while on active 
duty.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, the Board will concede that the 
Veteran had acoustic trauma while on active duty.  

However, service treatment records, including the June 1963 
ROTC examination, April 1968 entrance examination, and the 
May 1970 separation examination, were negative for 
complaints, diagnoses, or treatment for tinnitus.  The Board 
finds the service treatment records, which are negative for 
complaints, diagnoses, or treatment for tinnitus, more 
competent and credible than the Veteran's lay assertions.  
Id.  Accordingly, entitlement to service connection for 
tinnitus based on in-service incurrence must be denied 
despite the fact that the Veteran was exposed to acoustic 
trauma while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1970 and 
first being diagnosed with tinnitus at the 2006 VA 
examination to be compelling evidence against finding 
continuity.  Put another way, the almost four decade gap 
between the Veteran's discharge from active duty and the 
first evidence of the claimed disorder weighs heavily against 
his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with ringing in his ears since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the 
Veteran's wife and representative are competent to give 
evidence about what they see; for example, the Veteran's wife 
is competent to report, as she did in her October 2006 
statement, that the Veteran complained of "humming" in his 
ears in-service and an ever increased "humming" since that 
time.

However, upon review of the claim's folder, the Board finds 
that these assertions that the Veteran has had this problem 
since service are not credible.  In this regard, the 
Veteran's, his wife's, and his representative's claims are 
contrary to what is found in the in-service and post-service 
medical records including the May 1970 separation 
examination.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for the 
claimed disorder for almost four decades following his 
separation from active duty, than the Veteran's, his wife's, 
and his representative's claims.  Therefore, entitlement to 
service connection for tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's tinnitus and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the December 2006 VA audiological examiner opined that it was 
not.  This opinion is not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  

As to the Veteran's, his wife's, and his representative's 
claims that the appellant's tinnitus was caused by his 
military service including his in-service noise exposure, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  The Board finds that tinnitus is such a 
condition.  Charles, supra.  In such cases however, the Board 
is within its province to weigh the lay statements and to 
make a credibility determination as to whether that evidence 
is sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Davidson, supra; Buchanan, supra; Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with ringing in his ears since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   The Board also acknowledges that the Veteran's wife 
and representative are competent to give evidence about what 
they see; for example, the Veteran's wife is competent to 
report, as she did in her October 2006 statement, that the 
Veteran complained of "humming" in his ears in-service and 
an ever increased "humming" since that time.

However, as noted above, the Board finds that these 
assertions regarding the Veteran having tinnitus since 
service lacks credibility.  Moreover, the Board places 
greater probative value on the December 2006 VA medical 
opinion cited above which found that tinnitus was not caused 
by military service after an examination of the claimant and 
a review of the record on appeal than the Veteran's, his 
wife's, and his representative's assertions.  

Based on the discussion above, the Board also finds that 
service connection for tinnitus is not warranted based on the 
initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


